 1         Jesse I. Santana (State Bar No. 132803)
     Santana and Smith Law Firm, P.C.
 2
     The Historic Winship Building
 3   500 Second Street
     Yuba City, CA 95991
 4   TEL: (530) 822-9500
 5   FAX: (530) 751-7910
     jesse@santanalaw.net
 6
     Attorney for Defendant
 7
     Jorge Lamas
 8

 9                             UNITED STATES DISTRICT COURT
10                            EASTERN DISTRICT OF CALIFORNIA
11

12
     UNITED STATES OF AMERICA,                       No. 2:19-CR-00192-MCE
13
                      Plaintiff,                     STIPULATION TO CONTINUE THE
14                                                   HEARING ON DEFENDANT JORGE
           v.                                        LAMAS’ MOTIONS TO SUPPRESS
15                                                   EVIDENCE, TO QUASH THE SEARCH
     CHRISTOPHER ROSS, JUAN                          AND SEIZURE WARRANTS AND
16   CARLOS VASQUEZ, RAMIRO                          REQUEST FOR EVIDENTIARY
     BRAVO MORALES, and JORGE                        HEARING TO JUNE 17, 2021, FOR AN
17   LAMAS,                                          EXTENSION OF TIME FOR MR.
                                                     LAMAS TO FILE A REPLY BRIEF
18                    Defendants.                    UNTIL MAY 24, 2021, AND TO
                                                     EXCLUDE TIME BETWEEN MAY 27,
19                                                   2021 AND JUNE 17, 2021; AND ORDER

20                                                   Judge: Honorable Morrison C. England, Jr.

21

22                                           STIPULATION
23

24         Defendant Jorge Lamas, by and through his attorney Jesse I. Santana, and Plaintiff
25   United States of America, by and through its counsel of record, hereby stipulate as
26   follows:
27         1.     The hearing on Mr. Lamas’ motions to suppress evidence, to quash the
28
                                                     1
 1   search and seizure warrants, and request for an evidentiary hearing is presently scheduled
 2   on May 27, 2021. Mr. Lamas presently has until April 26, 2021 to file his reply brief in
 3   support of his motions and request.
 4          2.     By this stipulation, Mr. Lamas moves to continue the hearing on his motions
 5   and request for an evidentiary hearing to June 17, 2021, to extend the time in which to file
 6   a reply brief to May 24, 2021, and to exclude time between May 27, 2021 and June 17,
 7   2021 under Local Code T4.
 8          3.     The parties agree and stipulate, and request that the Court find the
 9   following:
10

11          a)     The government has provided Mr. Lamas’ attorney with further discovery
12                 that is pertinent to Mr. Lamas’ motions and request for an evidentiary
13                 hearing.
14          b)     Mr. Lamas’ attorney requests that the April 26, 2021 deadline for filing a
15                 reply brief be extended to May 24, 2021 and that the May 27, 2021 hearing
16                 on the motions and request for an evidentiary hearing be continued to June
17                 17, 2021, so that he has sufficient time to review the discovery before he
18                 files his reply brief in support of the motions and request for an evidentiary
19                 hearing.
20          c)     Mr. Lamas’ attorney believes that failure to grant the above-requested
21                 continuance and extension of time in which to file a reply brief would deny
22                 him the reasonable time necessary to review and analyze the above
23                 discovery and for effective preparation, taking into account the exercise of
24                 due diligence.
25          d)     The government does not object to the continuance or to the extension of
26                 time in which to file a reply brief.
27          e)     Based on the above-findings, the ends of justice served by continuing the
28                 hearing on the motions and request for an evidentiary hearing and extending
                                                   2
 1                the time in which to file a reply brief as requested outweighs the interest of
 2                the public and the defendant in a trial within the original date prescribed by
 3                the Speedy Trial Act.
 4         f)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. §
 5                3161, et seq., within which trial must commence, the time period of May 27,
 6                2021 to June 17, 2021, inclusive, is deemed excludable pursuant to 18
 7                U.S.C. § 3161(h)(7)(A), B(iv) [Local Code T4] because it results from a
 8                continuance granted by the Court at defendant’s request on the basis of the
 9                Court’s finding that the ends of justice served by taking such action
10                outweigh the best interest of the public and the defendant in a speedy trial.
11           4.   Nothing in this stipulation and order shall preclude a finding that other
12   provisions of the Speedy Trial Act dictate that additional time periods are excludable from
13   the period within which a trial must commence.
14         IT IS SO STIPULATED.
15
     Date: April 19, 2021.             /s/ Jesse I. Santana
16                                     Jesse I. Santana

17                                     Attorney for Defendant
18                                     Jorge Lamas

19
     Date: April 19, 2021.             /s/ Justin L. Lee
20
                                       Justin L. Lee
21
                                       Assistant United States Attorney
22

23
                                              ORDER
24
           IT IS SO ORDERED.
25

26   Dated: April 27, 2021

27

28
                                                  3
